UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6286


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID FITZGERALD LIGHTNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:93-cr-00133-FDW-2)


Submitted:   July 28, 2016                  Decided:    August 1, 2016


Before MOTZ and    HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Fitzgerald Lightner, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David   Fitzgerald    Lightner         appeals    the     district   court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion

for reduction of sentence.             We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.                 United States v. Lightner, No.

3:93-cr-00133-FDW-2 (W.D.N.C. Feb. 9, 2016).                     We dispense with

oral    argument   because       the    facts    and    legal    contentions     are

adequately     presented    in    the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2